Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 1 of 30 PagelD #: 199

7? FILE _
3/ hg Pa 325f
fh COCHRARBWILSON, CLERK

aioe

STEPHEN E, SLAUGHTER PLAINTIFF

v. CASE no. Li ' -F 13-

COLUMBIA INSURANCE GROUP DEFENDANT

  

IN THE CIRCUIT COURT OF UNION COUNTY, A

 

CLASS ACTION COMPLAINT

 

1. INTRODUCTION

i, Stephen Slaughter was driving a 2003 Chevrolet Silverado C1500
truck that was involved in an accident Slaughter insured the vehicle with
Columbia Insurance Group (“CIG”), who declared the vehicle a total loss,
After the vehicle was declared a total loss, CIG made a cash settlement of
$5,494.00 using an “AudaExplore Report, generated by Solera, Inc.
(“AudaExplore Report”). Similar cars could be found in the surrounding
area for values ranging from $7,900 to $13,490. CIG uses the AudaExplore
Report in adjusting its total ‘loss claims, The AudaExplore Report
systematically undervalues the insured’s vehicles, resulting in a payment of
less than the actual cash value for all total loss claims, saving CIG millions

of dollars each year at the expense of its insureds,

Page 1 of 18

 
Case 1:19-cv-01023-SOH Document 4 Filed 05/22/19 Page 2 of 30 PagelD #: 200

2. CIG’s use of AudaExplore Report to value total loss claims
violates its contracts with its insureds and Arkansas law. ClGis required to
calculate actual cash value through either: (a) the cost of a specific,
comparable replacement automobile, or (b) using one of two or more
quotations obtained from two or more qualified dealers or appraisal services
located within the local market area. Instead of following Arkansas law CIG
uses the AudaExplore Report to cheat their policyholders and increase their
profits. Slaughter brings this suit on behalf of himself and others similarly
situated to recover the difference between the actual cash value of his vehicle
and what he was paid, punitive damages, costs, and attorneys’ fees. Plaintiff
also asks the Court to declare that the use of the AudaExplore Report to
adjust first-party insurance claims violates Arkansas law and _ to
permanently enjoin its use.

II. PARTIES, JURISDICTION, AND VENUE

3. Plaintiff Stephen Slaughter is a resident and citizen of Union
County, Arkansas. At all times relevant to this Complaint, he had a motor
vehicle insurance policy with CIG and had a total-loss claim.

4. Defendant CIG is incorporated in Missouri and has its principal

place of business in Columbia, Missouri. Further, because this is a direct

Page 2 of 18
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 3 of 30 PagelD #: 201

action against CIG, it is also a citizen of each state of which Plaintiff and all
putative class members are Citizens. 28 U.S.C. § 1332(c)(1). Thus, CIG is also
citizen of Arkansas because the Plaintiff and putative class members are
citizens of Arkansas.

5. This Court has subject matter jurisdiction pursuant to Ark.
Const. amend. 80, § 6 and Ark. Code Ann. § 16-13-201.

6. Venue is proper in this Court because Plaintiff resided in the
State of Arkansas at the time, and the class members have filed suit in
County at the time of the events giving rise to the cause of action. Ark. Code
Ann. § 16-60-101.

III. FACTUAL ALLEGATIONS

7. In December of 2016, Slaughter was driving a 2003 Chevrolet
Silverado C1500 truck and was involved in a motor vehicle accident which
resulted in substantial damage to his vehicle. Slaughter had an insurance
policy with CIG and submitted a claim to his insurer, and received an
estimate on or about January 10, 2017.

8. Slaughter’s insurance policy with CIG contained a clause
providing for the adjustment and settlement of total loss claims based on

“actual cash value or replacement with another of like kind or quality.”

Page 3 of 18

 
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 4 of 30 PagelD #: 202

Upon information and belief, this is CIG’s standard automobile insurance
policy issued to insureds in the state of Arkansas.

9.  CIG used a report from a third-party corporation known as an
AudaExplore Report to adjust Slaughter’s claim. Solera, Inc, sells automobile
valuation information primarily to insurance companies for settling total
loss vehicle claims. The AudaExplore Report is sold almost solely to
insurance companies, and it is marketed as reducing the costs of total value
settlements. Upon information and belief, CIG uses the AudaExplore Report
to calculate its offers of all total loss claims.

10. CIG presented the AudaExplore report to Slaughter as
representing the “actual cash value” of the vehicle, and, based on the
AudaExplore Report, CIG paid $5,494 to settle the claim. See AudaExplore
Report, attached as Exhibit 1. Plaintiffs’ vehicle, however, was worth more
than shown on the AudaExplore Report. A search for identical vehicles for
sale in the immediate area showed that a vehicle of similar make, model,
mileage, and condition would be listed for values ranging from $7,900 to
$13,490. See used cars for sale at nearby dealerships, obtained on February

13, 2019, attached as Exhibit 2.

Page 4 of 18

 
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 5 of 30 PagelD #: 203

11. The AudaExplore Report systematically undervalues vehicles by
making a series of arbitrary and unexplained adjustments to the vehicles
contained in the report. For instance, the AudexExplore Report bases its
estimate on vehicles listed for sale within an approximately 170 mile radius,
comparing the price of similar vehicles listed for sale. However, it
automatically discounts 7% from the list value of vehicles listed for private
sale and 9% from the value of cars sold by a dealership. This serves to
immediately lower the cash price paid to covered parties.

12. CIG knows that the AudaExplore Report undervalues vehicles.
Despite knowing that the AudaExplore Report undervalues vehicles, cIG
continues to use it to determine the amount to pay claimants.

13. Arkansas law requires that CIG, when adjusting or settling first
party automobile total losses, either provide a replacement vehicle, provide
a cash settlement based on a specific replacement vehicle if one is available
in the local market area, or use “one (1) of two (2) or more quotations
obtained by the insurer from two (2) or more qualified dealers or appraisal
services located within the local market area when a comparable automobile
is located in the local market area.” Ark. Ins. Regulation 43, § 10(a)(2). If the

insurer deviates from one of those methods, the deviation must be

Page 5 of 18

 

 
Case 1:19-cv-01023-SOH Document 4 Filed 05/22/19 Page 6 of 30 PagelD #: 204 |

supported by documentation giving particulars of the automobiles
condition, and “[a]ny deductions from such cost, including deduction for
salvage, must be measurable, discernable, itemized, and specified as to
dollar amount and shall be appropriate in amount.” Ark. Ins. R. 43,
§ 10(a)(3). Further, “[t}]he basis for such settlement shall be fully explained to
the first party claimant.” Ark. Ins. R. 43, § 10(a)(3).

14. Solera, Inc.,d/b/a AudaExplore Information Services, Inc. is not
a qualified dealer or appraisal service located in El Dorado, Arkansas.
Neither Solera, Inc. or AudaExplore Information Services, Inc. are registered
with the Arkansas Secretary of State to do business in Arkansas, and neither
maintain any offices in the state of Arkansas.

15. CIG did not provide documentation about why it needed to
deviate from one of the two approved methods for Slaughter’s vehicle, and
there was nothing unique about Slaughter’s truck that would justify
| deviating from the methods approved under Arkansas law.

16. CIG knows or should know that using the AudaExplore Report
to determine actual cash value violates Arkansas law. Despite knowing that
the practice is unlawful, CIG uses the practices because it saves CIG millions

of dollars. CIG can achieve this savings because the cost of obtaining an

Page 6 of 18
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 7 of 30 PagelD #: 205

appraisal and litigating the value of a property damage claim exceeds the
difference in value between the AudaExplore Report and the actual cash
value of the vehicle.

IV. CLASS ACTION ALLEGATIONS

17. Plaintiff incorporates by reference the preceding paragraphs as
if they were fully set forth herein.

18, Plaintiff brings this as a class action under Rule 23 of the Arkansas
Rules of Civil Procedure.

19. Members of the putative class are so numerous that joinder of all
such members is impracticable. The exact size of the putative class is
unknown, but may be easily determined from records maintained by CIG.

20. There are common questions of law and fact applicable to the
putative class with respect to liability, relief, and anticipated affirmative
defenses. Common questions of law and fact include:

a. Whether CIG has a practice of using the

AudaExplore Report to determine actual cash value;

b. Whether Regulation § 43, § 10 is incorporated into
the terms of CIG’s automobile insurance policies;

C. Whether CIG’s practices violated Regulation 43, § 10;

Page 7 of 18
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 8 of 30 PagelD #: 206

d. Whether Solera, Inc, d/b/a AudaExplore

Information Services, Inc. is a qualified dealer or appraiser in the

local market area; and

e. By what percentage does AudaExplore
systematically undervalue cars vis a vis their actual cash value;

21. Plaintiff's claims are typical of the putative class. Like all other
putative class members, Plaintiff had a total loss automobile claim that was
settled and adjusted using the AudaExplore Report,

22. Plaintiff will fairly and adequately protect the interest of the
putative class. He has no conflicts with putative class members and has
suffered the same injury as members of the putative class.

23, Plaintiff's counsel possesses the requisite resources and
experience in class action litigation to adequately represent Plaintiffs in
prosecuting the claims here.

24, The questions of law and fact common to Plaintiff and members
of the putative class predominate over any question affecting only
individual class members. These common questions concerning CIG’s

wrongdoing must be resolved for all class members.

Page 8 of 18

 
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 9 of 30 PagelD #: 207

25. Aclass action is superior to other available methods for the fair
and efficient adjudication of this controversy. CIG engages in a common
business practice of using the AudaExplore Report to settle total loss claims,
which is alleged to violate Arkansas law, and it is not unfair to require CIG
to litigate its business practice on a class-wide basis. Moreover, Class
members’ individual damage claims are too small to make individual
litigation an economically viable alternative. But despite the small size of any
one individual's claims standing along, the aggregate value of the practice is
substantial.

26. Plaintiff's class claims are appropriate to proceed under the
Arkansas Deceptive Trade Practices Act. Act 986 of 2017 - which purports to
prohibit most private class actions under the Act - is an unconstitutional
intrusion into the Arkansas Supreme Court's exclusive authority to
“prescribe the rules of pleading, practice and procedure for all courts.” Ark.
Const. Amend. 80, § 3; see also Johnson v. Rockwell Automation, 2009 Ark. 241,
308 S.W.3d 135 (holding two provisions of Arkansas Civil Justice Reform Act |
were unconstitutional) ; Summerville v. Thrower, 369 Ark. 231, 253 S.W.3d 415
(2007) (holding statute requiring reasonable cause affidavit was

unconstitutional); Weidrick v. Arnold, 310 Ark. 138, 835 S.W.2d 843 (1992)

Page 9 of 18

 
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 10 of 30 PagelD #: 208

(holding statute requiring 60-day notice before filing medical malpractice
claim was unconstitutional).

V. CAUSES OF ACTION
COUNT I ARKANSAS DECEPTIVE TRADE PRACTICES ACT

27. Plaintiff incorporates by reference the preceding paragraphs as
if they were fully set forth herein.

28. Arkansas law requires that an insurer settle total loss automobile
claims by providing the insured with enough money to purchase a specific
comparable replacement vehicle in the local market area, or, if no
comparable vehicle is available, using one of two or more quotations from a
local dealer or appraiser. Ark. Ins. R. 43, § 10.

29. CIG settles total loss automobile claims by relying on the
AudaExplore Report, even though Solera, Inc. d/b/a Audakxplore
Information Services, Inc. is not a local dealer or appraiser and even though
the report does not provide the insured with sufficient funds to purchase a
comparable replacement automobile.

30. CIG engaged in an unconscionable, false, or deceptive act or
practice in business, commerce, or trade when it used the AudaExplore

Report to settle Plaintiff's total loss claim. CIG also used the same

Page 10 of 18
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 11 of 30 PagelD #: 209

unconscionable, false, or deceptive act or practice in using the AudaExplore
Report to settle all of its total loss claims in Arkansas.

31, Defendant’s conduct proximately caused damage to Plaintiff
and putative class members. Plaintiff and putative class members seek
compensatory damages in an amount equal to the difference between the
amount paid to them to settle total loss claims and the actual cash value of
their vehicle computed as required by Arkansas law.

32. CIG knew or ought to have known that their conduct would
result in injury to Plaintiff and putative class members and it continued in
such conduct in reckless disregard of the consequences. Asa result, Plaintiff
and putative class members are entitled to punitive damages.

33, Plaintiff and the putative class members are entitled to an award
of attorneys’ fees, costs, and expenses in bringing their Deceptive Trade
Practices Act claim.

COUNT I: FRAUD IN THE INDUCEMENT
34. Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

Page 11 of 18
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 12 of 30 PagelD #: 210

35. CIG falsely represented that the amount in the AudaExplore
Report represented the actual cash value of Slaughter’s automobile. CIG
made the same false representation to every other putative class member.

36. CIG knew that its representation was false. First, CIG knew that
Arkansas law requires that an insurer use one of the methods identified in
Regulation 43 to determine actual cash value and that the AudaExplore
Report was not a permissible method. Further, CIG knew that the
Audakxplore Report systematically generated valuations that were lower
than the “actual cash value” that would have resulted had it obtained a
valuation from a qualified local dealer or appraiser as required by Arkansas
law.

37, | CIG intended to induce and coerce Plaintiff and putative class
members into settling their total loss claims for less than they would have if
CIG had complied with Arkansas law and obtained a quotation from a
qualified dealer or appraiser located in the local market area.

38. Plaintiff and putative class members justifiably relied on CIG’s
representation about the actual cash value. Indeed, because the
misrepresentation goes to a material matter, reliance is presumed. Manhattan

Credit Co. v. Burns, 230 Ark. 418, 323 S.W.2d 206 (1959) (“[R]eliance is to be

Page 12 of 18

 
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 13 of 30 PagelD #: 211

presumed when, as here, the misrepresentation goes to a material matter.”);
Pickering v. Garrison, 2009 Ark. App. 107, at “13 (“Reliance is presumed when
the misrepresentation goes to a material matter.”).

39, CIG’s conduct proximately caused damages. Plaintiff and
putative class members suffered damages in an amount equal to the
difference between the amount paid to them to settle their total loss claims

and the actual cash value of their vehicle computed as required by Arkansas

law.

40. Defendant knew or ought to have known that its conduct would
result in injury to Plaintiff and putative class members and it continued in
such conduct in reckless disregard of the consequences. As a result, Plaintiff
and putative class members are entitled to punitive damages.
COUNT ITI: BAD FAITH

4]. Plaintiff incorporates by reference the preceding paragraphs as
if they were fully set forth herein.

42. ClG acted in bad faith to avoid liability under its policy issued to
Slaughter. CIG knew that its method of settling total loss claims violated
Arkansas law and would result in a lower payment to Slaughter than if CIG

would have obtained a quotation from a qualified local dealer or appraiser.

Page 13 of 18
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 14 of 30 PagelD #: 212

Despite this knowledge, CIG fraudulently presented the AudaExplore
Report to Slaughter as representing the “actual cash value” of his vehicle.

43. CIG did more than merely refuse to pay a claim. CIG
intentionally violated Arkansas law to save itself money at the expense of its
insured. CIG’s conduct was dishonest and oppressive, and was carried out
with a state of mind characterized by contempt for its insureds.

44. CIG’s conduct proximately caused damages. Plaintiff and
putative class ‘members suffered damages in an amount equal to the
difference between the amount paid to them to settle total loss claims and
the actual cash value of their vehicle computed as required by Arkansas law.

45. Defendants knew or ought to have known that their conduct
would result in injury to Plaintiff and putative class members and it
continued in such conduct in reckless disregard of the consequences. As a
result, Plaintiff and putative class members are entitled to punitive damages.

COUNT I'V; BREACH OF CONTRACT
46. Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

Page 14 of 18

 

 
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 15 of 30 PagelD #: 213

47, ‘Slaughter and CIG entered into a contract. Among other things,
the policy provides for the adjustment and settlement of total losses based
on “actual cash value or replacement with another of like kind or quality.”

48. Arkansas law requires that CIG either provide a replacement
vehicle, provide a cash settlement based on a specific replacement vehicle if
one is available in the local market area, or use “one (1) of two (2) or more
quotations obtained by the insurer from two (2) or mote qualified dealers or
appraisal services located within the local market area when a comparable
automobile is located in the local market area.” Ark. Ins. Regulation 43, §
10(a)(2). If the insurer deviates from this method, it must provide
documentation for the deviation, including giving particulars of the
automobiles condition, and “Talny deductions from such cost, including
deduction for salvage, must be measurable, discernable, itemized, and
specified as to dollar amount and shall be appropriate in amount.” Ark. Ins.
R. 43, § 10(a)(3). Further, “[t]he basis for such settlement shall be fully
explained to the first party claimant.” Ark. Ins. R. 43, § 10(a)(3). The
provisions of Ark. Ins. R. 43 are incorporated into the insurance contract as
a matter of law. See First Sec. Bank v. John Doe 1, 2, & 3, 297 Ark. 254, 257, 760

S.W.2d 863, 865 (1988).

Page 15 of 18
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 16 of 30 PagelD #: 214

49. Slaughter and putative class members did what the contract
required of them.

50. CIG breached the contracts by using the AudaExplore Report
instead of using the methods required by Arkansas law.

51. Asa result of CIG’s breach of contract, Plaintiff and putative
class members suffered damages in an amount equal to the difference
between the amount paid to them to settle total loss claims and the actual
cash value of their vehicle computed as required by Arkansas law.

VI. JURY DEMAND & PRAYER FOR RELIEF

92. Plaintiff incorporates by reference the preceding paragraphs as
if they were fully set forth herein.

53. Article 2, § 7 of the Arkansas Constitution provides that “The
right of trial by jury shall remain inviolate, and shall extend to all cases at
law, without regard to the amount in controversy|.|” Further, Article 2 §13
also guarantees every person a “remedy in the laws for all injuries or wrongs
....” Plaintiff demands a remedy in the laws for all injuries and wrongs

alleged, and a trial by jury on all issues so triable.

Page 16 of 18

 
Case 1:19-cv-01023-SOH Document 4

54, WHEREFORE, Plaintiff respectfully requests this Court:
a. Certify a class defined as:

All individuals insured by CIG under a policy
issued or effective in Arkansas who: (a) had a
total loss claim with CIG; (b) that received a
settlement calculated using AudaExplore Report;
(c) during the period from February 28, 2014 to
the present.

b. Appoint Stephen Slaughter as class representative;
C, Appoint Holleman & Associates, P.A. as class counsel;
d. Declare that CIG’s practice of using the AudaExplore

Report to settle total loss claims violates Arkansas law;

e, Enjoin CIG from using the AudaExplore Report to settle
future total loss claims in the state of Arkansas;

f, Award him compensatory damages in an amount equal to
the difference between the actual cash value of his vehicle and the
amount CIG paid;

g. Award him punitive damages in an amount sufficient to
punish CIG for its wrongdoing and to deter others from engaging in

similar wrongdoing;

| Page 17 of 18

Filed 05/22/19 Page 17 of 30 PagelD #: 215
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 18 of 30 PagelID #: 216

h. Award Plaintiffs all recoverable costs, expenses, and
attorneys’ fees incurred in prosecuting this action, together with all
applicable interest; and :

i. Grant Plaintiffs all such further relief deemed just and
appropriate. |

Respectfully Submitted,
HOLLEMAN & ASSOCIATES, P.A.

1008 West Second Street
Little Rock Arkansas 72201

        

 

John’ Héleman, ABN 91056
jholleman@johnholleman.net
Timothy A. Steadman, ABN:-2009113
tim@johnholleman.net
Jerry Garner, ABN 2014134
jerry@johnholleman.net

&

Lloyd “Tre” Kitchens, ABN 99075
tkitchens@bradhendricks.com

THE BRAD HENDRICKS LAW FIRM
500 C Pleasant Valley Drive
Little Rock, AR 72227
Telephone (501) 221-0444

 

Page 18 of 18
 

 

 

Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 19 of 30 PagelD #: 217

“AudaExplore, AUtOSOUrce

Market-Driven Valuation™

 

 

Administrative Data

 

Denise Welch Claimant
Columbia Insurance Group Insured Slaughter, Stephen
Missouri Branch Claim 16310749
2120 White Gate Drive Loss Date 12/21/2016
Columbia MO 65205 Loss Type Collision
Policy AUARO0000555506
Other

 

VINSOUACE Analysis

 

VIN 1GCEC14X 132304318

Decodes as 2003 Chevrolet Silverado C1500 LS 2WD Long
Bed Standard Cab

Accuracy Decodes Correctly
History No activity was reported

a

 

Recall Bulletins

 

Nat'l. Highway Traffic Safety Admin (US) has issued a total of 2 recall bulletins that may apply tc this vehicle. -
“ceo NINTSA ID Number (E226
"Date Issued 02/01/04
Quantity Affected 68,875
Dates Of Manufacture May - June 2003

Noncompliance Certain sport utility vehicles, pickup trucks, and passenger vans fail ta comply with the
requirements of Federal Motor Vehicle Safety Standard No. 135, "Passenger Gar Brake

ae Systems.” Some of these vehicies were produced with an out-otspecificatian brake hydra-boost
@ housing ralief valve bore. Consequently, the valve C-ring saa! may fracture. Steering efforts may
be slightly increased while braking or parking. Under certain driving conditions, a fractured seal

may also require an increase in the applied brake pedal effort to achieve the same vehicle
deceleration.

Remedy Dealers are to replace the hydro-bocst relief valve. The manufacturer has reported that owner
nctification is expected to begin during the second quarter of 2004. Owners may contact Cacillac
at 1-866-982-2339; Chevrolet at 1-800-830-2438, GMC at 1-866-996-9463; or Hummer at 1-866-
486-6376.

Seeeeeee ieee Biba cg O41 2S
Date Issued 03/01/04
Quantity Affected 3,662,211
Dates Of Manufacture October 1999 - November 2002

Defect On certain pickup trucks anc sport utility vehicles, the galvanized steel tailgate support cables
that retain the tailgate in the full open (horizontal} position may corrode, weaken, and eventually
fracture. If both cables fractured, the tailgate would suddenly drep and strike the top surface of
the rear bumper. anyone sitting or standing on the horizontal surface of the tailgate when both
cables fractured coud be injured by falling from the tailgate, On vehicles that have had the

  

 

EXHIBIT

 

 

 

 
 

 

Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 20 of 30 PagelD #: 218

2003 Chavralet Silverado C1500 LS 2WD Long Bed Standard Cab

bumper removed, the taligate may drop even lower. Additionally, if there is cargo on the tailgate
the cargo may fall off if the support cables fracture.

Remedy Dealers will replace the cables. The manufacturer has reported that owner notification is

expecied fo begin during the third quarter of 2004. Owners may contact Chevrolet at 1-800-630-
2438; Cadillac at 1-866-982-2339; or GMC at 1-866-966-9463.

 

Valuation Detail

 

Typical Vehicle Your Vehicle Adjustment
Vehicle Base Price EI Dorado Market $6,108
Engine 8 Cylinder 4.8 Engine 6 Cylinder 4.3 Engine “95
Body Condition Maderate Damage Prior Damage ~B19

 

Market Driven Value $5,494

 

 

Deductible -506.00
Net Adjusted Market Value $4,994.00
Vehicle Description
VIN: 1GCEC14X13Z304318
2003 Chevrolet Silverado C1500 LS 2WD Long Bed Standard Cab
164,560 Miles Actual
6cyl Gascline 4.3
4 Speed Automatic
interior Air Conditioning Alarm System Cruise Contret
Split Front Bench Seat Intermittent Wipers Lighted Entry System
Overhead Console Power Door Locks Power Windows
Velour/Cloth Seats Leather Steering Wheel Tachometer
Tilt Steering Wheel
Exterior Rear Wincow Defroster Keyless Entry System Heated Power Mirrors
Chrome Step Bumper Tinted Glass Trailer Hitch
Chrome Steel Wheeis
Mechanical Power Brakes Power Steering
Sataty Automatic Dimming Mirror Dual Airbags Anti-Lock Brakes
Entertainment AM/FM CD Player
Packages LS Package
Trim Levels Work Truck, STD, *LS * Indicates your trim level

A detailed description of your vehicle was provided to Autosource by a trained appraiser. Contact Columbia Insurance Group if
revisions are necessary.

Claim 16310749 Flequest 40474882 Page 2

 

 

 
 

 

 

Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 21 of 30 PagelD #: 219

2003 Chevrolet Silverado C1500 LS 2WD Long Bed Standard Cab

 

Vehicle Condition

 

 

Seats Moderate Wear
Carpets Miner Wear

Int Trim Minor Damage
Giass Good

Headliner Good

Body Prior Damage: $519
Paint Moderate Damage
Ext Trim Minor Damage
Engine Minor Wear
Transmission Minor Wear

Front Tires Good

Rear Tires Geod

 

Valuation Notes

 

 

o Loss vehicle description was provided by Columbia Insurance Group
© Adjustments of Special Note
= Loss vehicle was reported ic have:
* $519 in prior damage on Body described as Prior Damage.

* A mileage adjustment of 1.50 cents per mile/kilometer has been applied. This adjustment is based on the vehicle year,
vehicle category and market area. Mileage adjustments are capped at 40% a! the vehicle's starting value.

* Typical mileage for this 2003 Chevrolet Silverado C1500 in Arkansas is 164,560.

= No special adjustments were made for this vehicle.

4 All values are in U.S. collars.

o Autosource Valuation Process

® Over 5,000,000 vehicles are entered weekly into the database used for researching this value. This database includes
dealer inspected, dealer inventory, dealer advertised, phone verified and acvertised private party vehicles.

® The originating search area for this valuation was El Dorado, Arkansas.
o Other Adjustments or Comments
4 There is no tax for the given zip code of 71730.

 

Typical Condition Statement

 

 

Odometer, equipment, trim level and condition must all be carefully considered on this vehicle. The vehicle's typical mileage and
condition is based on comparison of dealer and private party vehicles of the same year, vehicle type and state/orovince. The
average miles driven for this vehicle is 164,560, Numerous descriptions have been described within each condition sub-category

rating and are separated by a period. Each description is meant to be independent, but can also be interpreted as an "and/or"
statement.

  

 
 

fer erty

   
   

et a ee
SUS la ds ie -

Seats Moderate Wear Seating surfaces split or cracked. 1 tear greater than 1 credit card. 4 or
more burn marks or hcles smatiler than a dime. Considerable wear, Side
panel seat padding flat. Portion of seams separated. Extreme odor or
smoke damage that can't be removed with detail. Considerable fading or
discoloration. Considerable sun or weather damage. Mold. that can't be
removed with a detail.

Carpets Minor Wear Slight stains. Slight wear, usually under pedals. Light fading. 1-3 burn
marks cr holes smaller than a dime. 1 tear smaller than a credit card.

Moided inserts in carpet are cracked or have slight separation, Mald that
can be removed with detail,

Claim 16310749 Request 40474882 Page 3

 
 

Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 22 of 30 PagelD #: 220

2003 Chevrolet Silverado ©1500 LS 2WD Long Bed Standard Gab

   
    

 

Condition =... ... Description. :

Int Trim Minor Damage Slight disccloration or wear. Slight scuffs or scratches. 1-3 burn marks or
holes smatler than a dime. 1 crack no greater than 1 credit card in size. 1-2
control knobs or switches missing. 1-2 gauges or control switches not
working. Cracked speaker covers. Mold that can be removed with detail,

Glass Good No chvious damage. Numerous small pits. Light scratches visible on close
inspection.
Headtiner Good No damage. Very negligible wear visible on close inspection. Soiling

removable with cleaning. No fading or discoloration.

402710; eee

 

Body Moderate Damage Small dents or a cent greater than 1 credit card in size up to the size of the
Condition Book. Surface rust on one of more panels. Smalt isolated spot or
spots rusted through less than 1 credit card in size. Considerable hail
damage, including repairable hail damage. Poor quality repairs on 1-2
panels.

Paint Mcderats Damage Visible oxidation or fading. Discoloration that can't be bufied out. More than
3 scrapes of large scratches up to 6 credit cards in length or diameter.
Extensive chipping. Checking on 3 or more panels. 1 primer area. Obvious
mismatched paint on 1 panel. Poor quality complete vehicle repaint.

Ext Trim Minor Daniage Slight impact damage. Slight scratches to chrome or bumper covers.
Discoloration in color-keyed sections including molding and lenses. Tear or
gouge in cladding no greater than 1 credit card in size. Slight cracks in 1-2
fens covers. One emblem missing. Slight rust, oxidation or corrosion on 1-2
items. Slight scrapes or marks on wheels or wheel covers. 1 mismatched
wheal. Hub cap or wheel cover missing.

 

Bele ee
Engine Minor Wear Belts or accessories show slight wear or corrosion. Slight oi! or fluid
seepage around gaskels or covers. Poor fitting aftermarket cosmetic
compenents,
Transmission Minor Wear Obvious oil seepage around any of the following: transmission housing,

transaxle, differential, transfer case. Recommended maintenance may not
have been performed.

 

Front Tires Good Tires are in good cendition. 30-79% cf tread remains.
Rear Tires Good Tires are in good condition. 39-79% of tread remains.

Raving a clean, weil maintained vehicle will add to fts market value Prior body damage, rust, extensive interior damage or
mechanical problems will all decrease the market value of this vehicle.

 

Comparable Vehicle Details

 

 

The Autosource database contains inspected dealer inventories, dealer advertisements, phone verified vehicles, and private party
advertisements from thousands of sources including automotive publications, newspapers and Web sites. Autosource uses
vehicles comparable in year, make and model within the specified market area, expanding as necessary, to determine the lass

vehicle's local market value. This valuation includes a representative sample of the vehicles used to calculate the typical starting
price.

The market search originated irom Zip Code 71730, as determined by the vehicle owner's principally garaged area. Autosource
located 31, 2003 Ghevrolet Silverado C1500 vehicles which were used to determine the typical vehicle price. Adjustments have
been made to the comparable vehicles for value difierences in vehicle description as indicated in the "Veh Adj" tield. The sum of the
31 comparable vehicles is $208,979 for an average price of $6,712.

The asking or actua: sale price is displayed for each vehicle. If a vehicle has been sold, the sold price is displayed with an (S}
indicator. The selling price may be substantiaily less than the asking price. In tne case of this 2068 Chevrolet Silverado C1500, the
difference between the asking price and selling price is generally 9%. This selling price adjustment has been applied to the typical
price. Additional adjustments have been made to the typicai vehicle price taking into consideration the loss vehicle's mileage,
equipment and condition. All adjustments are vehicle specific and reflect criving habits and condition for the vehicle's market. A
mileage adjustment of 1.60 cenis per mile has been applied,

Taking into consideration the vehicle specifics, the fair market value is $5,494.

Claim 16310749 Request 40474892 , Page 4
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 23 of 30 PagelD #: 221

2003 Chevrojet Silverado C1500 LS 2WD Long Bed Standard Cab

The following comparables represent a sample of the vehicles used to calculate the Vehicle Base Price. The complete list of
vehicles is available upon request. These vehicles have been recently offered for saie in the market place.

 

1 2003 Chevrolet Silverado C1500 2WD Standard Cab 3 1GCEC14X43Z134228 $4,343

Stock# T8049B. 219,562 Miles. 6 Cylinder 4.3 Engine, Automatic Transmission, Air Conditioning, Dual Airbags, Anti-Lock Brakes,
Cruise Control, Split Front Bench Seat, intermittent Wipers, Keyless Entry System, Power Brakes, Power Steering, Chrome Step
Bumper, XM Satellite Radio, Tachometer, Tinted Glass, Tilt Steering Wheel, Overdrive.

Offered for sale by Ryan Auto Group in Monree, LA, (318) 387-2222. Vehicie information by ‘Leading Internet Auto Site on
10/10/46.

The advertised price of $4,553 was adjusted to account for differences in vehicle description ($220) and typical negotiation ($
-430). .

 

2 2003 Chevrolet Silverado C1500 2WD Standard Cab $4,432

Mileage Not Advertised. 8 Cylinder 5.3 Engine, Air Conditioning, Dual Airbags, Anti-Lock Brakes, Split Front Bench Seat,
Intermittent Wipers, Power Brakes, Power Steering, Chrome Step Bumper, Tachometer, Tinted Glass, Tilt Steering Wheel.

Offered for sale by a private seller in Monrce, LA, (318) 355-8036. Vehicle information by Thrifty Nickel Ads on 11/07/16. VIN Not
Advertised.

The advertised price of $4,650 was adjusted to account for differences in vehicle description ($220) and typica! negotiation ($
-438).

 

3 2003 Chevrolet Silverado C1500 2WD $3,385

200,000 Miles. Air Conditioning, Dual Airbags, Anti-Lock Brakes, Split Front Bench Seat, Intermittent Wipers, Power Brakes,
Power Steering, Power Windows, Chrome Step Bumper, Tachometer, Tinted Glass, Tilt Steering Wheel.

Offered for sale by a private seller in Pine Bluff, AR, (870) 489-0614. Vehicle information by Arkansas Democrat-Gazetts on
09/26/16. VIN Not Advertised.

The advertised price of $3,500 was adjusted to account for differences in vehicle description ($220} and typical negotiation ($
335),

 

4 2003 Chevrolet Silverado C1500 2WD Standard Cab = 1GC EC 14X%892105444 $6,070

Stock# 105444, 168,283 Miles. 6 Cylinder 4.3 Engine, Manual Transmission, Air Conditioning, Dual Airbags, Anti-Lock Brakes,
Split Front Bench Seat, Intermittent Wipers, Power Brakes, Power Steering, Chrome Step Bumper, XM Satellite Radio,
Tachometer, Tinted Glass, Tilt Steering Wheel, Shift Knob, Spare Wheel.

Offered for sale by Jimmy Grander Used Cars in Shreveport, LA, (318) 861-5113. Vehicle information by Cars.com on 08/29/16.

The advertised price of $6,450 was adjusted to account for differences in vehicle description ($220) and typical nagotiatian ($
-600}. ;

 

5 2003 Chevrolet Silverado C1500 2WD Standard Cab $4 568

189,000 Miles. 6 Cylinder 4.3 Engine, Air Conditioning, Dual Airbags, Anti-Lock Brakes, Split Front Bench Seat, Intermittent
Wipers, Power Brakes, Fower Steering, Chrome Step Bumper, Velour/Cloth Seats, Tachometer, Tinted Glass, Tilt Steering Wheel.

Offered for sale by a private seller in Little Rook, AR, (501} 519-7653. Vehicle information by Arkansas Democrat-Gazette on
10/28/16. VIN Net Advertised.

The advertised price of $4,890 was adjusted to account for diferences in vehicle description ($220) and typical negotiation ($
-452).

 

6 2003 Chevrolet Silverado C1500 2WD Standard Cab $3,840

Mileage Not Acvertised. 6 Cylinder 4.3 Engine, Automatic Transmission, Air Conditioning, Dual Airbags, Anti-Lock Brakes, Split

Front Bench Seat, Intermittent Wipers, Power Brakes, Power Steering, Chrome Step Bumper, Tachometer, Tinted Glass, Tit
Steering Wheel.

Offered for sale by a private seller in Longview, TX, (903) 238-3042. Vehicle information by Longview News - Journal on 11/21/16.
VIN Not Advertised.

The advertised price of $4,000 was adjusted to account for differences in vehicle description ($220) and typical negotiation ($
-380).

 

Claim 16310749 Request 40474882 Page 5
 

Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 24 of 30 PagelD #: 222

2003 Chevrolet Silverade C1500 LS 2WD Long Bed Standard Cab

7 2003 Chevrolet Silverado C1500 2WD Standard Cab 3 3=1GCEC1473327301627 $6,566

Stock# Pos243D. 182,540 Miles. 8 Cylinder 5.3 Engine, Automatic Transmission, Automatic Dimming Mirror, Air Canditicning,
Dual Airbags, Alarm System, Anti-Lock Brakes, Cruise Control, Split Front Bench Seat, Intermittent Wipers, Power Brakes, Power

Door Lacks, Power Steering, Power Windows, AM/FM CD Player, Chrome Stap Burnper, Velour/Cloth Seats, Leather Steering
Wheel, Tachometer, Tinted Glass, Tilt Steering Wheel, RADIO DATA SYSTEM, Shift Knob.

Offered for sale by Jarnes Hodge Dodge Chrysler in Broken Bow, OK, (580) 584-9151. Vehicle information by Cars.com on
12/05/16.

The acvertised price of $6,995 was acjusted to account for differences in vehicle description ($220) and typical negotiation ($
-649),

 

8 2003 Chevrolet Silverado C1500 2WD Standard Cab = 1GCEC14V332259557 $6,115

Stock# 9FB28893A. 190,840 Miles, 8 Cylinder 4.8 Engine, Air Conditioning. Dual Airbags, Anti-Lock Brakes, Split Front Bench

Seat, Iniermittent Wipers, Power Brakes, Power Steering, Chrome Step Bumper, Tachometer, Tinted Glass, Tilt Steering Wheel,
Overdrive, Assist Handle, Cigarette Lighter(s}.

Offered for sale by W & W Ford in Searcy, AR, (501) 268-7633. Vahicle information by ‘Leading Internet Auto Site on 12/12/16.

The advertised price of $6,500 was adjusted to account for differences in vehicle description ($220) and typical negotiation (3
-605).

 

 

Original Equipment Guide

 

Engine Options Transmission Options

* § Cylinder 4.3 Engine STD 5 Speed Manual STD
8 Cylinder 4.8 Engine $695 * 4 Speed Automatic $1,095
§ Cylinder 5.3 Engine $1,495
8 Cylinder 5.3 FLEX Engine $1,495

Other Optional Equipment Power Accessories

* Anti-Lock Brakes STD * Heated Power Mirrors STD
Auto Adjust Suspension $420 Power Drivers Seat $240
Auxiliary Battery $135 Heatd Pwr Camper Mirrors - $238
Bed Rails $119 * Power Brakes STD
Bed Extender $210 * Power Door Locks STD

* Chrome Step Bumper STD * Power Sieering STD

* Quai Airbags sTo * Power Windows STD
Fog Lights $140 : Convenience Options
Heavy Duty Cooling $95 * Air Conditioning STB
Heavy Duty Suspension $95 * Automatic Dimming Mirror STD

* Intermittent Wipers STB * Cruise Control STD

* Keyless Entry System STD * Rear Window Deiroster STD
Limited Sip Differential $295 Sirg Wheel Radia Centro! $125

* Lighted Entry System STD “ Tilt Steering Wheel STD

* Leather Steering Wheal STD Radio/Phone/Alarm Options -

* Overhead Console STB * Alarm System STD
OnStar System $695 * AM/FM CD Player 8TD
Side Steps $389 Compact Disc W/Tape $100

* Tachometer STD AM/FM Stereo Tape
Traction Control System $225 XM Satellite Radio $325
Jutone Paint $250 Seat Options

* Tinted Glass STD * Split Front Bench Seat STD
Camper/Towing Package $316 * Velour/Cloth Seats STD

Claim 16310749 Request 40474882

Page 6

 
 

 

 

 

Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 25 of 30 PagelD #: 223

2003 Chevrolet Silverado C1500 LS 2WD Long Bed Standard Cab

* Trailer Hitch Wheel Options
Tubular Side Steps $425 Aluminum/Alloy Wheels $200
* Chrome Steal Wheels 8TD
Option Packages

* LS Package STD

Base retail price $23,215
ae CN CUM came seta coe Ree go CM ct $24,310

    

 

Editions available for ihe same body style {in order cf original cost, increasing}: Work Truck, STD, *LS

* Indicates loss vehicle equipment.

 

Vehicle Locator Service

 

 

After your claim is setited, Autosource provides free assistance in locating your next vehicle. Your request can be submitted online
24hrs. per day at http:/Avww.supportaudatex.us. Under Additional Services click the Autosource Vehicle Locator Service Form link
to complete the VLS form. Or you can call us Monday through Friday, between 8:00 AM and 5:00 PM, Pacific time at (800)351-
3133, ext 7428. Our specialists will work with you to find a new or used vehicle in your area.

 

Loss Vehicle Valuation

 

 

Autosource has been chosen by Columbia Insurance Group to assist in establishing a fair and reasonable market value for your
vehicle. Wa are proud to offer you the rnost current and comprehensive automotive valuations avallable today.

Your vehicle was inspected and/or described to Autosource by a trained representative of Columbia Insurance Group. Autosource
has evaluated all aspects of your vehicle provided by Columbia Insurance Group as well as those features identified by the Vehicle
Identification Nurnber (VIN) or Known to be standard equipment for your vehicle.

The market value of your vehicle is determined by comparing it to other vehicles in your area of similar make, model, equipment,
mileage anc condition that have been offered far sale or sald. The scurces far this comparison include new and used car dealers,
newspapers, traders, specialty journals and the Internet. Our exclusive Dealer Access program provides us with electronic
inventories fram thousands of affiliated dealers in North America.

Each week, over 5,000,000 vehicles dre listed fram these sources, representing over 100,000 dealershios and 3400 publications,
making our database the largest in the Industry. We utilize the Industry's largest electronic network and leading edge technology to
provide you with the most current inspected, surveyed or advertised market data. We will find the closest vehicle matches In the
area nearest your home.

 

About Your Valuation

 

 

This report contains proprietary information of AudaExplore and third parties and shall not be disctosed to any third party (other
than the insured or claimant) without AudaExplore's prior written consent. 1? you ara the insured or claimant and have questions
regarding the description of your vehicle, please contact the insurance company that is handing your claim. Information within
ViNsource/NIGB Is provided solely ia identify potential duplicative claims activity. User agrees to use such information solely for
lawful purposes.

Tax rates contained herein are based on general sales tax data provided by Vertex Inc. Excise, use, registration, licensing and

other taxes and fees that may be applicable are not included. AudaExplore makes no representations or warranties concerning the
applicability or accuracy of such tax data.

 

Arkansas Regulatory Statement

 

 

Any person who knowingly presents a false cr fraudulent claim for payment of a loss or benefit or knowingly presents false
information in an apolication for insurance is guilty at a crime anc may be subject io fines and confinement in prison.

Claim 16310749 Request 40474842 Page 7
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 26 of 30 PagelD #: 224

Claim 16310749

2003 Chevrolet Siverade 01500 LS 2WD Long Bed Standard Cab

Report Generated by AudaExplore, a Solera Company S olera
US Pat. No 791274082 ae
US Pat. No 820051382
US Pat. No 8468038B2
US Pat. No 8725544

© 2017 AudaExplore North America, Inc. All Rights Reserved,

Raquest 40474882 Page &
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 27 of 30 PagelD #: 225

2/13/2019 Used Chevrolet Silverade 1500 Vehicles for Sale near Litlle Rock, AR 72201 | Kelley Blue Book

 

rome Car Vahwes Cars for Sale Car Reviews Awards & Tap 14s Researcy Pauls

Home > Cars for Sale > Little Rack > Used Carg > Chevrolet > Silverado 1500

~ EXHIBIT

ol.

   

Used Chevrolet Silverado 1500 for Sale in Little Rock, AR
12 cars found within 150 miles : : , .
Reset all of Little Rock, AR 72201 Y Cars per page: : 25° 7 | BestMatch
Vehicle Type Used 2005 Chevrolet Silverado 1500 4x4 Extended Cab

 

New # Used

   
  
   
   

$13,489
» Mileage: 137,851
Exterior: White
Interior: Beige

Certified Pre-Owned

fAutotheck City Auto - Memphis

wer 138 miles away

Distance Vahicle History

ge) 26 AGH

© 150 miles ¥

   
     
   

Used 2003 Chevrolet Silverado 1500 2WD Extended Cab
r : $13,490 :

Mileage: 56,571 :
Exterior: Rad

Price Range

#0 . : Interior: Gray of AutoCheck City Auto - Memphis
So _ ONE OWNER | 138 miles away
fo Vehicle History |

~ @ey 22 «Goh

 Nolimit

What can | afford? ¥ Used 2003 Chevrolet Silverado 1500 4x4 Extended Cab

| $7,900 :

: Mileage: 238,000

| Exterior: Summit White :

interior; Medium Gray ' Satterfield Moter Co
“13 miles away

Model Years

2007 % to > 2005 *

 

 

Make

Chevrolet w:

Mo d a i Advertisemant
: silvarado 1500 : Used 2001 Chevrolet Silverado 1500 LT

= $8,900
> Mileage: 294,856

 
 
    

Mileage
Satterfield Motor Co
13 miles away

 

eee te be ge) 28

Ritns /Avwaw «hh caminars-for-eale/careh igead_rarcirhaumiaticihmradn (RAMSAR AAI SATO GR ANA AA Ota ae
Case 1:19-cv-01023-SOH Document 4

 

 

232019

Body Style

aESRaRS ”

5 re a "
Seaan Wagon
~ lp Lashes

EE een ccc a
SUY Coupe

 

“Breet ELE
“Hatchback . Convertible

 

Engine

3cylinder 4 Cylinder
5 Cylinder Sd 6 Cylinder
228 Cylinder . 10 Cylinder

42 Cylinder

Transmission

SP Automatic Manual

Fuel
Natural Gas
‘3 Gasoline
Electric
Hybrid
Flexible Fuel

Diesel

Coior

Beige . Black Blue
Brown Burgundy
Charceal  Goid *-’ Gray

Green | OF White

Orange - Pink Purple

Turquolge —- White

Filed 05/22/19 Page 28 of 30 PagelD #: 226

Used Chevrolet Silverado 1500 Vehicles for Sale near Little Rack, AR 72201 | Kelley Blue Book

Used 2005 Chevrolet Silverado 1500 2WD Regular Cab

$12,500
Mileage: 55,199
Extertar: Red

; Interior: Gray

 

 

Used 2001 Chevrolet Silverado 1500 LS

. $10,009
Mileage: 116,802
Exterior: Summit White

Interior! Graphite
Auto check

Vehicte History

 

. Used 2005 Chevrolet Silverado 1500 LT
7 "| $5,900
: Mileage: 168,000
Exterior: White
Interior: Tan

i

 

 

@3} 13

Used 2002 Chevrolet Silverado 1500 LS
a BNA

Mileage: 178,057

’ Exterior: Summit White

intertor: Graphite

 

Hill's Auto Sales
: 114 miles away

Stanley Wood Chevratet Buick
GEC Cadittac
76 miles away .

i

i Private Seller

i

: 141 miles away

. Mark McLarty Eard Lincoin
> 5 miles away

Used 2001 Chevrolet Silverado 1500 4x4 Crew Cab HD

$5,500
Mileage: 208,381
Exterior; Pewter
Interior: Black

  
  

Used 2003 Chevrolet Silverado 1500 LS
cues oe sna

Mileage: 198,215

Exterior: White

Interior: Whi

: Gakley Auto World
, 148 miles away

Smart Ferd
41 miles away

Advertisement

nttps:/www.kbb.com/cars-for-sale/cars/used-cars/chevrolet/silverada-1 500/? vehicleid=347319&year=2001 -2005&cistance=150 2i4

 

 

 

 

!
:
i
i
i
i
]
:
1
;
Case 1:19-cv-01023-SOH Document 4

2/13/2019

Yellow

Seller Type
io Private Party

i? Dealer

Vehicle Background
ic Clean Title
ud No Accidents

“3 One Owner

Accelerate

Accelerate

My Geaf

ia Only show Accelerate cars ©

Keyword

i

For Sale Naarby

North Little Rock, AR cars far sale
College Station, AR cars for sale
Sweet Home, AR cars for sale
Sherwood, AR cars for sale
Maumelle, AR cars for sale
WrightsviHe, AR cars for sate
Scott, AR cars far sale

Mabelvale, AR cars for sale
Jacksonville, AR cars for sale
Little Rock Air Force Base, AR cars for sale
Alexander, AR cars for sale

Hensley, AQ cars for sate

Filed 05/22/19 Page 29 of 30 PagelD #: 227

Used Chevrolet Silverado 1500 Vehicles for Sale near Little Rock, AR 72201 | Kalley Blue Bock

Used 2001 Chevrolet Silverado 1500 LT

SN/A
. Mileage: 178,612
. : Exterior: Light Pewter Metall...
Interior: Medium Gray

 

: Whitson Mergan Pre-Owned
: 59 miles away

 

 

 

> | SNA

Used 2002 Mileage: 287,007
Chevrolet Slivarade Exterior: Whit
1500 2WD Regular Meerions WNITE
Cab

Similar Cars to Consider

Used 2016 Chevrolet Silverado 4500 4x4...

BAB GES en
| Mileage: 37,665
Exterior: Black
. Phil Wright Autoplex
AB
_. 58 miles away

 

  

: Sponsored
i

 

  

7995 Used 2047 Used

Chevrolet , Chevrolet
_ Silverado 1500 Silverado 1500
| AWD Regular Cab LF
| $4,995 : : $34,141

i | Mileage: 189,558
i : 58 miles away

© Mileage: 45,685
} 58 miles away

Bao

   

 

By Make
Subaru Vahicles Little Rock, AR

By Madel

Jeep Vehicles Little Rock, AR Chevrolet TrailBlazer near Little Rock, AR

Hyundai Vehicles Little Reck, AR Chevroiat Malibu near Little Rock, AR

Chevrolet Vehicles Little Rock, AR Chevrolet Spark near Little Rock, AR

Nissan Vehicies Little Rock, AR Chevrolet impala near Little Rock, AR
Kia Vehicles Little Rock, AR Chevrolet Colorado near Little Rack, AR
Dodge Vehicles Little Rock, AR Chevrelat Express 3500 near Little Rock, AR
Honda Vehicles Little Rack, AR Chevrolet Camare near Little Rack, AR
Toyota Vehicles Little Rack, AR Chevrolet Cobalt near Little Rock, AR
Ford Vehicles Little Rock, AR Chevrolet Tracker near Little Rock, AR
RAM Vehicles Little Rock, AR Chevrolat Volt naar Little Rock, AR

Votkswagen Vehicles Little Rack, AR

Chevrolet TrailBlazer EXT near Little Rack, ...

Chevrolet Silverado 3590 near Little Rock, ..,

; Petrus Chevrolet Buick

' Cadillac GMC
:45 miles away

844-567-5948 -

View website _

 

MaRS “
Boieenis .

 

2042 Used
Chevrolet

Silverado 1500
, AWD Crew Cab LT
: $45,995
Mileage: 122,657
: 58 mites away

 

Powered by Autotrader “45

Popuiar Vehicles

Hyundai Sonata near Little Rock, AR
Ford F250 near Little Rock, AR

Kia Forte naar Little Rock, AR

Subaru Impreza near Little Rack, AR
Honda Accord near Little Rack, AR
Chevralat Malibu near Little Rock, AR
Volkswagen Jetta near Little Rock, AR
RAM 1509 near Little Rock, AR

Ford Escape near Little Rock, AR

Kia Optima near Little Rock, AR
Honda CRY near Little Rack, AR
Toyota RAVA near Little Rack, AR

https./Avww.kbb, com/cars-far-sale/cars/used-cars/chavrolet/silverado-1500/?vehicleid=34734 9&year=2001-2005 adistance=150 UA

 

 
Case 1:19-cv-01023-SOH Document4 Filed 05/22/19 Page 30 of 30 PagelD #: 228

2/13/2049 Used Chevrelet Silverado 1500 Vehicles for Sale near Little Rock, AR 72201 | Kelley Blue Book

raf CamtactUs | Aboutlis | Careeen | Corporate | Advertising | Media [| dite Map { KBR Portuval | “ea Brac

Follaw Us Ea fea ra

© 1995-2044 Kelley hie Book Co.®, inc. all rights reserved, Copyrights & Trademarks | Terns of Service | Privacy Policy | Linking Policy | Ad Choices

 

https./Avww.kbb, com/cars-for-sale/cars/used-cars/chevrolev/silverado-1500/?vehicleid=34731 9&year=2001-20058distance=150

4l4
